Filed 8/18/16 Marquez v. PAC Operating Limited Partnership CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


ANTHONY MARQUEZ,                                                     B263403

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. JCCP 4674
         v.                                                                         BC531139)

PAC OPERATING LIMITED
PARTNERSHIP,

         Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Lawrence H. Cho, Judge. Affirmed.
         Levin Simes, William A. Levin, Laurel L. Simes, Mahzad K. Hite; The
Ehrlich Law Firm and Jeffrey I. Ehrlich for Plaintiff and Appellant.
         Yukevich|Cavanaugh, James J. Yukevich, Elizabeth M. Olsen and Paul C.
White for Defendant and Respondent.
      Plaintiff Anthony Marquez appeals from a judgment following a jury trial in
favor of defendant and respondent PAC Operating Limited Partnership (PAC) on
Marquez’s claim for personal injuries caused by exposure to asbestos. Marquez
contends that the trial court abused its discretion when it granted PAC’s motion in
limine to exclude evidence that PAC (through its corporate predecessor) had an
ownership interest or operational role in a site of claimed asbestos exposure within
the City of Coalinga, where Marquez lived from 1959 until 1972. Marquez also
argues the trial court erred when it denied his motion seeking new trial. Finding no
error, we affirm.


                           FACTUAL BACKGROUND
The Mountain Superfund Sites
      Southern Pacific Land Company (SPLC) owned 557 acres of land in the
Diablo Mountain Range, about 17 miles outside of the City of Coalinga (City). In
1961, SPLC leased the land to a company owned primarily by the Johns-Manville
Company (Johns-Manville), which mined and milled asbestos ore at and shipped
the ore from the site until 1974, when it ceased operations. SPLC then leased that
property to another company that mined chromite until 1978.
      In 1980, the United States Environmental Protection Agency (EPA)
discovered a high concentration of asbestos in the California aqueduct. The EPA
traced the source to mining operations in the mountains outside the City, declared
those sites to be “superfund” sites, and determined that significant corrective
measures were necessary. SPLC submitted its remediation plan to the EPA in
1983. PAC is the successor-in-interest to SPLC.




                                          2
The Coalinga Superfund Site
      In 1987, EPA testing revealed even higher levels of contamination within a
107-acre site inside the City–where asbestos had been trucked from the mines to be
bagged and stored before being shipped out on the railroad–than in the mountain
superfund sites. The EPA declared the 107-acre parcel, known as the Coalinga
Operating Unit (OU), a superfund site.


Marquez Develops Mesothelioma
      Marquez moved to Coalinga in 1959 when he was five years old. He lived
there until he left the Fresno area in 1972. At his deposition, Marquez testified that
he could not recall ever having visited the asbestos mills or mines in the mountains
outside the City during the years he lived there. Nor could he recall ever hiking in
the mountains where the mines and mills were located. From 1975 to 2005,
Marquez was exposed to asbestos-containing gaskets, packing and thermal
insulation in the course of his career as a pipe inspector, working primarily at oil
refineries and power plants.
      In August 2012, Marquez began experiencing abdominal swelling caused by
fluid accumulation in his peritoneal cavity. Medical tests revealed he suffered
from peritoneal mesothelioma, a terminal cancer caused by exposure to asbestos.


                        PROCEDURAL BACKGROUND
      Marquez initiated this personal injury action on December 20, 2013. He
sued 18 defendants, categorized as “asbestos” or “premises” defendants. PAC is a
premises defendant, but the complaint does not specify the real property that forms
the basis for Marquez’s allegations. The complaint asserts claims of negligence,
strict liability and premises liability based on Marquez’s alleged exposure to

                                          3
asbestos during his childhood in Coalinga, and during his 30-year career as a pipe
inspector.
      Because of the rapid deterioration of his health, Marquez requested and
received trial preference, and trial was scheduled for July 7, 2014. (Code Civ.
Proc., § 36.) In mid-May 2014, a defendant (not PAC) removed the case to federal
court. Discovery was stayed while the parties litigated which was the appropriate
forum in which to proceed. On July 7, 2014, the matter was remanded to the
Superior Court. Marquez’s renewed request for trial preference was granted, and
trial and the final status conference were scheduled for September 2, 2014.
      While the facts involved are complex and the appellate record incomplete,
the issue presented is straightforward: Did the trial court abuse its discretion in
granting PAC’s motion in limine excluding evidence at trial related to its alleged
role, if any, in the ownership or management of the Coalinga OU. PAC argued,
among other things, that it was unfairly surprised by Marquez’s assertion of a
premises liability claim related to the Coalinga OU on what was essentially the eve
of trial. Marquez maintains PAC had ample notice of this theory–based primarily
but not exclusively on his discovery responses–well before trial, so its claim of
surprise was unsupported. In an effort to distill and clarify the discussion, we
summarize discovery and the relevant motions.


Discovery
      Marquez’s verified February 27, 2014 response to PAC’s Standard
Interrogatory No 28: This interrogatory asked Marquez about his exposure to
asbestos. Marquez referenced the mountain superfund sites. He also stated that
asbestos fibers were transported from the mountain superfund sites to the City for
storage before being loading onto the railroad, that dust from the mines spread over

                                           4
the City, that the level of asbestos fibers in the City’s air and soil remained high as
late as 1987 and that he ingested contaminated aqueduct water. Marquez did not
mention the Coalinga OU.
      Marquez’s April 16, 2014, responses to PAC’s Special Interrogatory Nos. 1-
3: Interrogatory No. 1 asked specifically about how Marquez had been exposed to
asbestos FROM PAC. Marquez’s response again referenced the mountain
superfund sites but not the Coalinga OU.
      Interrogatory No. 2 asked about Marquez’s exposure to asbestos on PAC
property. Again, Marquez’s response identified the mountain superfund sites but
                       1
not the Coalinga OU.
      Interrogatory No. 3 asked Marquez to identify evidence supporting his
negligence claim against PAC. Marquez’s response did not refer to the Coalinga
OU.
      On April 25, 2014, Marquez provided Amended Responses to PAC’s First
Set of Special Interrogatories. As before, Marquez’s responses to Special
Interrogatory Nos. 1 and 2 did not refer to the Coalinga OU.
      However, in his April 25, 2014 amended response to Special Interrogatory
No. 3, for the first time, Marquez listed documents relating to the Coalinga OU,
including an “EPA Record of Decision [for the Coalinga OU],” and EPA
documents that may contain discussion of that agency’s analysis of air and soil
samples taken in and/or near the City. Marquez also identified trial and deposition
testimony of a witness in a 2012 asbestos-related personal injury action involving

1      Later, counsel for Marquez claimed its failure to refer to PAC’s role as an
owner or operator of the Coalinga OU in response to this interrogatory was the
result of an inadvertent error by an inexperienced associate at its firm.


                                           5
                                                        2
the same mountain and Coalinga OU superfund sites, and deposition testimony of
two other witnesses from that litigation.
      On July 15, 2014, the week after the matter was remanded, Marquez
propounded Special Interrogatory No. 20, in which he asked if PAC claimed it had
“never STORED ASBESTOS within the [Coalinga OU]”? On August 14, 2014,
PAC responded that neither it nor SPLC had ever stored asbestos at the Coalinga
OU, and it was unable to produce documents to support its answer, because it
could not “prove a negative.”
      On July 16, 2014, Marquez served a notice of deposition seeking testimony
from PAC’s PMQ. This notice requested testimony and documents regarding
PAC’s (and/or SPLC)’s real property interests in the Coalinga OU.
      On August 14, 2014, Marquez provided his verified response to PAC’s
Supplemental Interrogatory requesting that he review his earlier responses and

2       Apparently, the same firm that represented Marquez here had represented another
client in a previous asbestos-related personal injury action, Smith v. BNSF Railway
Company, et al. (June 26, 2012) case No. RG 12623812 (the Smith action), filed against
U.Pac.R.R. and PAC, among others. In that action, PAC was sued as to the mountain site
only, while U.Pac.R.R. was sued only as to the Coalinga OU. Marquez’s attorneys
argued that, although U.Pac.R.R. conceded in the Smith action that it owned most of the
Coalinga OU (through its predecessor, SPTC), it also claimed (in a stipulation read into
the record in the Smith action) that PAC’s predecessor, SPLC, also owned property that
formed part of the Coalinga OU superfund site. PAC was not a party to that stipulation.
        The witness was Richard Gooch, Director of Special Properties for the real estate
department of Union Pacific Railroad (U.Pac.R.R.) in 1981, who worked for SPLC,
which apparently handled some of SPTC’s real property transactions. Marquez argued
that it was Gooch who testified at deposition in the Smith action, as U.Pac.R.R.’s person
most qualified (PMQ), regarding SPLC’s partial ownership of the Coalinga OU.
Marquez claims he relied on this information to support his premises liability claim
against PAC as to the Coalinga OU. The record does not include excerpts of Gooch’s
deposition testimony, nor does it identify the specific subjects for which he was
designated PMQ.


                                            6
provide any new or additional information responsive to its previous
interrogatories. In a Supplemental Response to Interrogatory No. 3, Marquez
listed several documents not previously identified, including EPA reports
regarding the establishment of the Coalinga OU superfund site, but did not
otherwise refer to the Coalinga OU. Marquez concluded by stating that, “[o]ther
than as noted above, there [were] no changes to” the interrogatory responses he
had provided in mid-April 2014.


The Summary Judgment Motion
      On July 24, 2014, while discovery was ongoing, PAC moved for summary
judgment. Given the narrow focus of this appeal, we again restrict our discussion
of that motion to matters related to the Coalinga OU.
      PAC’s motion for summary judgment did not include a single reference or
argument related to the Coalinga OU. Marquez’s opposition did. Marquez pointed
to disputed fact No. 5 in his separate statement and asserted that evidence showed
that at least part of the Coalinga OU was owned by PAC’s predecessor, SPLC, and
that contamination of that superfund site was associated with asbestos storage,
handling and shipping operations conducted on PAC’ s property at the mountain
superfund site. In support of this contention, Marquez relied on EPA reports from
1989 and 2006, and a 1912 deed conveying what he claimed later became part of
the Coalinga OU.
      In its reply, filed on August 14, 2014, PAC urged the court to reject
Marquez’s assertion––raised for the first time in opposition to the summary
judgment motion––that PAC owned property inside the City which was a source of
asbestos exposure. PAC argued that the Coalinga OU had been owned by
U.Pac.R.R., a fact known to Marquez who had sued U.Pac.R.R. over that very

                                         7
property in this action, and whose attorneys had sued U.Pac.R.R. as to that same
superfund site on behalf of a different client several years before in the Smith
       3
action. Further, PAC noted that a map affixed to the 1912 deed by which
Marquez claimed land was purportedly conveyed to SPLC, showed the land
actually had been conveyed to SPTC (U.Pac.R.R.’s predecessor). PAC also noted
that evidence produced by Marquez in this litigation reflected that the EPA had
looked to SPTC and later, U.Pac.R.R.––not SPLC––to undertake remediation
efforts at the Coalinga OU. In sum, PAC argued that the aged deed and EPA
documents on which Marquez relied fell far short of establishing PAC’s liability.
      The summary judgment motion was denied on September 4, 2014. There is
no transcript of the hearing on the motion, and the record contains only a cursory
minute order that does not reveal the basis for the ruling.


Marquez’s Untimely Supplemental Interrogatory Response
      Meanwhile, on August 19, 2014, Marquez had served PAC with a (second)
Supplemental Interrogatory Response. Marquez’s supplemental response was
served two weeks before trial, and the day after discovery closed. For the first time
in this litigation, Marquez affirmatively stated that he planned to proceed against




3       PAC also pointed out that Marquez presented an incomplete copy of the 1912
deed. The portion he omitted showed that, in conveying the land in 1912, So.Pac.R.R.
actually retained (“excepting and reserving from the foregoing conveyance”) 100 feet on
either side of the railroad tracks plus area used for maintenance and operations. PAC
argued that the land excluded from the conveyance included the remediated property
Marquez now falsely claimed SPLC had acquired.


                                           8
PAC at trial on two theories: exposure to asbestos emanating from the Coalinga
                                                                4
OU superfund site in addition to the mountain superfund site.


PAC Files Motion in Limine No. 30
      On September 9, 2014, PAC filed its “Motion in Limine No. 30 to Preclude
[Marquez] from Offering Argument or ‘Evidence’ that [PAC] Owned or Operated
the 107 Acre Property in the City of Coalinga” (MIL or motion in limine). PAC
argued that any reference to its alleged ownership or operation of the Coalinga OU
would be false and should be prohibited as U.Pac.R.R. had admitted it owned that
property during the relevant time period (1959-1972), and Marquez had never
before tried to link his asbestos exposure to PAC’s ownership or control of the
Coalinga OU or any property other than the mountain superfund sites. Moreover,


4      Specifically: “The second source of [Marquez’s] exposure originated from
property owned by . . . PAC . . . which consisted of approximately half of . . . [the
Coalinga OU]. PAC leased its property in downtown Coalinga to various entities
active in the milling, manufacture, storage and/or transportation of asbestos
materials during the time [Marquez] resided in Coalinga . . . . During investigation
of the . . . Johns-Manville Mill Area, the EPA conducted an airborne asbestos
sampling program in which high asbestos levels were measured in the City of
Coalinga and soil sampling of the 107-acre of land (part of which was owned by
PAC) showed high levels of asbestos contamination. Further investigation
revealed that asbestos had been transported from the mines and mills to storage
areas within the [Coalinga OU] for handling and shipment. Contamination of the
southern portion of the [Coalinga OU] (which was owned by PAC) was associated
with storage, handling and shipping operations conducted at the Johns-Manville
Mill area (also owned by PAC). Piles of raw asbestos ore were found on a nine-
acre portion of PAC’s property. [Marquez] was exposed on a daily basis from
1962 to 1972 as a result of living, playing, biking, and working in the area at or
near the asbestos-contaminated property owned by PAC located within the
[Coalinga OU].”


                                          9
PAC argued that Marquez’s attorneys engaged in abusive litigation tactics in that
they reached settlements in this and the Smith action with U.Pac.R.R. on behalf of
Marquez and another client specifically as to the Coalinga OU, and engaged in
abusive litigation tactics by redacting communications between the EPA and
U.Pac.R.R. to conceal the fact that U.Pac.R.R. confirmed its ownership of the
              5
Coalinga OU. Accordingly, PAC insisted that Marquez’s untimely asserted claim
as to its purported ownership interest in the Coalinga OU “would be highly
prejudicial and irrelevant.” (Evid. Code, §§ 350, 352.)


The Hearing on the Motion in Limine
      The MIL was argued over the course of three days. During that hearing, the
bases for PAC’s effort to exclude evidence regarding Marquez’s claim that PAC
had an ownership interest in the Coalinga OU shifted. Court and counsel focused
primarily on PAC’s claim that, due to the eleventh hour disclosure in Marquez’s
untimely supplemental interrogatory response, PAC had been “sandbagged” and
would be “severely prejudiced” if the court permitted Marquez to proceed to trial
on his late-disclosed theory that PAC (or SPLC) had an ownership interest or
management role in the Coalinga OU without giving PAC an opportunity to
prepare to meet that claim.




5     Marquez’s attorneys quickly put this allegation to rest and revealed not only
that the purportedly redacted materials had been produced in August 2014 in
unredacted form, but also that the redactions about which PAC complained had
been performed pursuant to a December 2012 court order for reasons unrelated to
this litigation.


                                         10
       Even though Marquez’s new theory was not asserted until the day after
discovery closed, the court did not find that his attorneys intentionally misled PAC.
It did find, however, that PAC was prejudiced by Marquez’s belated disclosure.


Specifically, the trial court stated:
              “Why isn’t this a situation – because it sure looked like it to me –
       where – I’m not saying this was an intentional thing. But it sure seems to
       me that [PAC has] been lulled into defending only one property. And then
       less than a month ago, [PAC was] put on written notice, at least, that [it was]
       being forced to defend against another property.
              “And in a case that’s this complicated . . . , I’m not surprised that
       there’s going to be some real prejudice to the defendants on this.
              “Even if they knew back then that, ‘Well, maybe we own it. Maybe
       we don’t. Maybe they think we do. Maybe we don’t. But let’s ask them
       what they’re suing us about.’ And they’re told in April, ‘Well, we’re only
       going after you for the mine.’ ‘Okay. Great. So now we defend against the
       mine.’
              “And then even in a supplemental response in August, ‘By the way,
       do you have any new responses?’ And they get the response back. ‘No.
       Same responses.’ ‘Okay. Good. So it’s just the mine.’ And then August
       19th, now it’s a completely different property. It’s hard for me not to
       imagine that there’s some real prejudice in their ability to defend that.”


       The court concluded that PAC was entitled to additional time to prepare to
defend Marquez’s newly asserted theory, and proposed that the trial be continued
briefly. PAC said it would need 60-to-90 days to conduct additional depositions
and discovery. Because Marquez had been granted trial preference for health-
related reasons, the court required his concurrence to continue the trial.
Concerned that Marquez might die if the trial were postponed as long as three
months, Marquez’s lead counsel conditioned his client’s agreement to a
continuance on PAC’s agreement not to argue that the claim for pain and suffering


                                          11
damages terminated in the event Marquez died before the case went to trial. PAC
declined to agree to this condition.
      Finding PAC’s claim of unfair surprise well-taken, the trial court granted the
motion in limine and excluded any evidence of liability based on the theory that
PAC owned all or part of the Coalinga OU.


The Jury Trial
      Marquez proceeded to trial against PAC solely on the theory that he had
been exposed to asbestos fibers from the Johns-Manville mine and mill, in the
                                          6
mountains 17 miles outside of the City.
      The jury found Marquez had been exposed to asbestos from PAC’s
mountain property as a result of mining, milling and other operations. However, it
found such exposure was not a substantial factor in contributing to Marquez’s risk
of developing mesothelioma. Judgment was entered in favor of PAC.
      This timely appeal followed the trial court’s denial of Marquez’s motion for
a new trial.


                                       DISCUSSION
      Marquez’s principal contention on appeal is that the trial court abused its
discretion in granting PAC’s motion in limine, precluding him from offering
evidence that PAC (through its corporate predecessor) had an ownership interest in



6     PAC rested its case immediately after Marquez rested his. The court granted
PAC’s motion for a directed verdict as to the claim for strict liability and as to
punitive damages, but denied the motion as to the negligence claim.


                                              12
the Coalinga OU. He also argues that the court erred in denying his motion for a
new trial. Neither contention has merit.


1.    Controlling Legal Principles and the Standard of Review
      Typically, a motion in limine is an evidentiary motion brought on the
threshold of trial by which a movant seeks to exclude arguably inadmissible and
highly prejudicial evidence bound to come up at trial in an effort to “‘avoid the
obviously futile attempt to “unring the bell”’” once that evidence has been offered
at trial and ordered stricken. (See People v. Morris (1991) 53 Cal. 3d 152, 188
(Morris), disapproved on other grounds by People v. Stansbury (1995) 9 Cal. 4th
824, 830, fn. 1; Pellegrini v. Weiss (2008) 165 Cal. App. 4th 515, 530.) Motions in
limine minimize trial disruptions, and promote efficiency by permitting the
thoughtful resolution of potentially difficult evidentiary issues at the outset, in a
manner that may not be possible under the time constraints and pressures of trial.
(Morris, supra, 53 Cal.3d at p. 188; Kelly v. New West Federal Savings (1996) 49
Cal. App. 4th 659, 669–670 (Kelly).)
      The authority for such motions is well-established in practice and case law.
(See e.g., Morris, supra, 53 Cal.3d at p. 188; Greer v. Buzgheia (2006) 141
Cal. App. 4th 1150, 1156.) Trial courts possess an “‘inherent power to control
litigation before them’” and “‘“to exercise reasonable control over all proceedings
connected with pending litigation.”’ [Citation.]” (Elkins v. Superior Court (2007)
41 Cal. 4th 1337, 1351 (Elkins); People v. Suff (2014) 58 Cal. 4th 1013, 1038 (Suff)
[same].) Although this judicial power does not arise from a statute (Bauguess v.
Paine (1978) 22 Cal. 3d 626, 635), statutes do acknowledge the trial court’s
authority to entertain such motions by virtue of its inherent power to “provide for
the orderly conduct of proceedings,” and “control its process and orders so as to

                                           13
make them conform to law and justice.” (Code Civ. Proc., §§ 128, subds. (a)(3) &
(a)(8).) To that end, judicious use of motions in limine enables trial courts to
exclude irrelevant evidence (Evid. Code, § 350); exclude evidence the probative
value of which is substantially outweighed by the probability that its admission
will consume undue time or create a substantial danger of undue prejudice,
confusion of issues, or mislead the jury (Evid. Code, § 352); and carefully consider
and determine questions of admissibility of evidence outside the jury’s presence
(Evid. Code, § 402, subd. (b)). A trial court may also use this inherent authority to
prevent such things as “ambush” or other “unfair results” stemming from
“abus[ive]” litigation tactics, and to promote fair process. (People v. Bell (2004)
118 Cal. App. 4th 249, 256; Peat, Marwick, Mitchell & Co. v. Superior Court
(1988) 200 Cal. App. 3d 272, 287–288, 290 (Peat)).
       Here, as in most cases, the trial court’s ruling on a motion in limine is
reviewed for abuse of discretion. (Children’s Hospital Central California v. Blue
                                                               7
Cross of California (2014) 226 Cal. App. 4th 1260, 1277.) This sets the bar high
for an appellant: we will not reverse a ruling on a motion in limine absent a clear
demonstration of an abuse of discretion. (See People v. Mincey (1992) 2 Cal. 4th
408, 439; Mardirossian & Associates, Inc. v. Ersoff (2007) 153 Cal. App. 4th 257,
269; Nevarrez v. San Marino Skilled Nursing & Wellness Centre, LLC (2013) 221
Cal. App. 4th 102, 118–123.)




7      If the ruling involves a purely legal question, appellate review is de novo.
(Children’s Hospital Central California v. Blue Cross of California, supra, 226
Cal.App.4th at p. 1277.)


                                             14
2.     Marquez Has Not Demonstrated an Abuse of Discretion
       Marquez argues the trial court abused its discretion in granting PAC’s
motion in limine because the motion was granted on grounds not stated in PAC’s
notice. We disagree. Not only was formal notice not required, but Marquez
forfeited this assertion by failing to raise it until after trial and, in any event, the
argument fails on its merits.


       A. The Court Did Not Err by Granting the Motion on Grounds Not Stated
          in the Notice

       Marquez insists the trial court erred in granting PAC’s motion in limine
because the notice of that motion did not specify that unfair surprise was a ground
upon which PAC sought relief. (See Code Civ. Proc., § 1010 [notice of motion
must specify “grounds upon which it will be made”]; Cal. Rules of Court, rule
3.1110(a) [notice of motion must identify nature of order being sought and the
grounds for its issuance].) Marquez is mistaken.
       Motions in limine are not subject to typical law-and-motion notice
requirements. Indeed, procedures governing motions in limine vary among courts
and motions in limine are commonly entertained with no written notice at all. (See
e.g., Cal. Rules of Court, rule 3.1112(f) [a motion in limine “need not be
accompanied by a notice of hearing,” and the requirements regarding the timing,
place of filing and service of such motions are subject to trial court discretion].)


       B. Marquez Forfeited his Argument by Failing to Object or Make an Offer
          of Proof at the Hearing

       Further, Marquez never objected before or during the three-day hearing that
the notice of or motion in limine failed to specify “unfair surprise” as one of its

                                            15
bases, nor did any of his attorneys object when called upon by the court to address
that issue. Indeed, Marquez waited until he filed a motion for a new trial in
November 2014 to assert an objection on this ground. By remaining silent,
Marquez forfeited any claim that the motion in limine was deficient.
      Moreover, if Marquez believed that the trial court erred by ruling on PAC’s
motion in limine on an issue improperly “raised without prior notice,” and that the
ruling had the effect of permanently excluding relevant evidence, it was incumbent
on his counsel to, at a minimum, make a formal offer of proof on the record. “[A]
verdict or judgment will . . . be set aside for erroneous exclusion of evidence unless
the ‘substance, purpose and relevance of the excluded evidence was made known
to the court by . . . offer of proof or by any other means.’ [Evid. Code, § 354,
subd. (a)].” (Wegner, et al, Cal. Practice Guide: Civil Trials and Evidence (The
Rutter Group 2015) ¶¶ 4:305–4:306, pp. 4-83 to 4-84.) A timely, specific and
detailed offer of proof is necessary in order to preserve a claim of prejudicial error
based on the exclusion of evidence. (See McCleery v. City of Bakersfield (1985)
170 Cal. App. 3d 1059, 1072–1075; Semsch v. Henry Mayo Newhall Memorial
Hospital (1985) 171 Cal. App. 3d 162, 167–168.) Marquez failed to make an offer
of proof with regard to the effect on his case of the court’s exclusion of any
reference at trial regarding PAC’s purported ownership interest in the Coalinga
OU. His assertion of error on this ground is forfeited.


      C. There is No Merit to the Argument That Marquez Was Denied an
         Opportunity to Oppose PAC’s Claim of Surprise

      Assuming, for argument’s sake, that Marquez did not forfeit his due process
argument, the argument still fails on its merits. Marquez cannot legitimately
contend that he was denied a reasonable opportunity to respond to PAC’s claim of

                                          16
unfair surprise. The hearing on the motion in limine took place over the course of
three days. Throughout the hearing, Marquez was represented by as many as three
attorneys who engaged in a lengthy and thorough discourse with the court on the
merits of PAC’s contention that Marquez should be precluded from offering
evidence that PAC or its predecessor had an ownership interest or a role in
management of the Coalinga OU. None of these attorneys claimed Marquez was
placed at a strategic or any disadvantage because PAC’s motion in limine seeking
to exclude this evidence had not specified surprise among its bases.
      Marquez relies primarily on St. Paul Fire & Marine Ins. Co. v. Superior
Court (1984) 156 Cal. App. 3d 82, 85 (St. Paul), and Kelly, supra, 49 Cal.App.4th at
pages 676–678, to argue the court erred in entertaining PAC’s motion on grounds
not specifically asserted in advance. Neither case supports his assertion.
      St. Paul involved an insurance dispute in which the parties agreed that the
two plaintiffs would be deposed first, followed by the depositions of defendants’
representatives. (156 Cal.App.3d at p. 84.) The first plaintiff’s deposition was still
pending (after 12 sessions), when plaintiffs’ counsel notified defendants’ counsel
late one afternoon that he intended to file an ex parte application for a protective
order the next morning. (Ibid.) Plaintiffs’ attorney informed defendants’ counsel
that, notwithstanding the parties’ agreement, plaintiffs intended to seek an order
concluding or suspending the pending deposition and prohibiting the deposition of
the other plaintiff, because the plaintiffs’ deposition had caused and would
continue to cause severe hardship to the plaintiffs’ familial responsibilities. (Ibid.)
Defense counsel appeared the next day to advise the court defendants opposed the
request, to remind the court that it was statutorily precluded from resolving the
issue on an ex parte basis, and to present defendants’ counterdeclaration. The
court refused to consider defendants’ objections. (Ibid.) Less than an hour after

                                          17
plaintiffs submitted the application, the court issued an ex parte protective order
terminating the pending deposition, barring defendants from deposing the
remaining plaintiff without a court order, and permitting plaintiffs to depose
defense witnesses. (Id. at p. 85.) The appellate court issued a peremptory writ
ordering the court to annul the protective order. (Ibid.) The court found that the
protective order was sought and entered in violation of a discovery statute that
specifically required a noticed motion and hearing in such circumstances. (Ibid.
[under former Code Civ. Proc., § 2019, subd. (d), in case of pending deposition, a
noticed motion was required in order to seek protective order].)
      Here, by contrast, PAC did not renege on an agreement with Marquez, did
not seek ex parte relief and served a noticed motion in limine in advance of the
days-long evidentiary hearing. Moreover, Marquez was well-represented by
counsel at that hearing, during which the merits of the motion and possible
resolutions––none of which was dictated by statute––were thoroughly addressed
by the court and counsel, before the motion was granted.
      Kelly, supra, 49 Cal. App. 4th 659, is similarly inapposite. There, a trial
court heard argument on a motion in limine purportedly addressed to the question
whether the scope of an expert witness’ proffered trial testimony exceeded
opinions to which he had testified at deposition. (Id. at p. 678.) At the hearing on
the motion in limine, the defendant shifted the focus of the motion and the court
ultimately ruled on an independent issue regarding the expert’s competence to
testify at all. (Ibid.) On appeal, this court found the plaintiff had been unable
adequately to defend herself because her counsel had no reason to expect this issue
would arise, and had not arranged for the expert to attend the hearing. (Id. at pp.
676–677.) We found overreaching by defense counsel and an abuse of discretion
by the court. (Id. at p. 677.)

                                          18
      This case is different. Unlike Kelly, the court’s thorough exploration of the
issues never shifted the fundamental premise of PAC’s motion. From the outset,
the thrust of the motion in limine was whether grounds existed to preclude
Marquez from arguing or offering evidence at trial that PAC had an ownership
interest or role in the operation of the Coalinga OU. Marquez’s attorneys had a
full and fair opportunity to address the issue of whether PAC could legitimately
claim surprise that its (or its predecessor’s) ownership of that 107-acre parcel
would be at issue during trial.


3. The Record Supports the Court’s Conclusion that PAC was Prejudicially
   and Unfairly Surprised

      Finally, Marquez argues that the record refutes PAC’s claim that it did not
know before August 19, 2014 that its potential role as an owner or operator of the
Coalinga OU would be at issue at trial. He insists this cannot be the case for two
reasons. First, in July 2014, he served discovery aimed, in part, at discovering the
nature and extent of PAC’s interest in the Coalinga OU. Second, in opposition to
the summary judgment motion, he produced evidence raising a factual dispute
                                               8
about PAC’s ownership of the Coalinga OU.


8     Marquez also argued PAC was aware of his theory before August 19, 2014,
because he never “disclaimed” reliance on the theory that PAC owned all or part of
the Coalinga OU in any discovery response he served in April or mid-August
2014. But the whole purpose of the discovery PAC served was to identify theories
of liability on which Marquez planned to proceed at trial and to avoid the very sort
of “surprise” at issue here. Marquez had an obligation to timely present PAC with
his legal theories of liability during the discovery process. (See, Thoren v.
Johnston & Washer (1972) 29 Cal. App. 3d 270, 274 [a principal purpose of
discovery is to eliminate the “sporting theory” of litigation where a party is
surprised at trial].)

                                          19
      However, in its reply to Marquez’s summary judgment opposition, PAC
argued that Marquez’s belated assertion was the equivalent of a “hail Mary” pass,
in light of the fact that, among other things, he had sued U.Pac.R.R. in this
litigation as to that very same property, and his attorneys had sued U.Pac.R.R. in
the Smith action as to the same property on behalf of another client.
      Further, a week after filing his opposition to PAC’s summary judgment
motion, Marquez provided his verified response to PAC’s supplemental
interrogatory seeking updated information and unequivocally affirmed there were
“no changes” to his pertinent earlier responses, none of which mentioned PAC’s
role in the ownership or operation of the Coalinga OU.
      Based on this evidence and careful consideration of the parties’ interests, the
trial court concluded that PAC had made every legitimate effort available under
discovery procedures, and under the press of time given the trial preference setting,
to prepare its defense to the theory and evidence PAC justifiably expected
Marquez to present at trial. As a result, the court found that PAC was entitled to
rely on Marquez’s consistent, unequivocal discovery responses regarding the facts
which had allegedly given rise to PAC’s liability. Even if, as Marquez asserts,
PAC may have had independent knowledge of facts relating to a potential claim
Marquez may have asserted regarding the Coalinga OU, it does not follow that the
court abused its discretion in determining that PAC was misled to its detriment. In
light of Marquez’s discovery responses, PAC reasonably concluded that Marquez
made a strategic decision to not pursue a claim against it related to that property.




                                          20
4. The Court Did Not Impose a Discovery Sanction
      Marquez contends the trial court exceeded its authority by ordering an
evidentiary or discovery “sanction” excluding evidence without making the
requisite finding that his counsel engaged in willful misconduct. Not so.
      The court’s ruling was not made to punish Marquez’s counsel for purposeful
misconduct, and the order excluding evidence was neither requested nor made as a
discovery sanction. The trial court believed the explanation by Marquez’s counsel
that they did not intentionally provide PAC with misleading discovery responses.
Rather, the mistake was the result of an oversight on the part of an inexperienced
associate at counsel’s firm.
      However, by admitting that the omission of references to the Coalinga OU
from its discovery response was a “mistake,” Marquez’s counsel effectively
conceded that the discovery responses were indeed misleading if they intended to
pursue a claim against PAC related to the Coalinga OU. Thus, even though the
court did not find that Marquez’s counsel acted willfully to deceive PAC, the court
nonetheless was well within its power to implicitly find that counsel’s conduct did
constitute litigation abuse requiring a remedy, in the sense that the pretrial
discovery process did not function as intended. Marquez’s belated disclosure of
the full extent of his claims and trial theories posed a legitimate and practical
difficulty for PAC on the eve of a trial estimated to last two months. Thus,
although an oversight explained the mistake, the failure of Marquez’s counsel to
notice and rectify that mistake earlier (particularly in light of the fact that PAC had
served Marquez with supplemental discovery before the cut-off specifically
requesting updated or new information) was at least negligent. That negligence
prevented PAC (despite conducting proper discovery) from learning the full extent
of Marquez’s theories and the facts it could expect to face at trial until it was too

                                          21
late to conduct meaningful discovery. The trial court reasonably concluded that
the situation justified a remedy to preserve PAC’s right to a fair trial.
      We reject Marquez’s characterization that the court imposed an “evidentiary
sanction” because he purportedly abused the discovery process. In fact, the court
did not impose an evidentiary sanction at all, at least not in a traditional sense.
Initially, the court was not inclined to preclude Marquez from pursuing his
premises liability theory based on the addition of the Coalinga OU. Rather, in a
concerted and reasoned effort to balance the parties’ interests, the court suggested
that a brief continuance for additional discovery was the fairest way to permit
Marquez to proceed on, and PAC to defend against, the belatedly-disclosed theory
of liability. Apparently for strategic reasons and because of their client’s terminal
illness, Marquez’s counsel refused to agree to a continuance unless PAC agreed
that emotional distress damages would survive if Marquez died before trial. PAC
reasonably declined to accept this condition.
      Absent Marquez’s consent, the trial court was powerless to order the
continuance it believed was in order. The decision made by Marquez’s counsel
was understandable. The decision made by PAC’s counsel was equally
understandable. Nevertheless, the dilemma facing the trial court was caused
entirely by the negligence of Marquez’s counsel in its provision of misleading
discovery responses. PAC cannot be faulted for rejecting the condition Marquez
imposed in order to obtain his agreement to a continuance. It was Marquez who
requested trial preference. And it was Marquez who was responsible, albeit
unintentionally, for the situation that required a continuance of the preferential trial
date. Thus, PAC reasonably determined that Marquez should bear the legal
consequences of the continuance, including the potentially significant consequence



                                           22
of losing his claim for emotional distress damages in the event Marquez should die
before trial.
       Marquez’s strategic decision to preserve his right to trial preference (coupled
with any emotional distress damages a jury might award) essentially forced the
court’s hand; in order to ensure PAC’s right to a fair trial, the court had to exclude
Marquez’s belatedly revealed theory related to Coalinga OU. Viewed in this
context, the court’s ruling was not an evidentiary sanction at all. Rather, it was a
proper exercise of the trial court’s inherent authority to control the proceedings and
ensure a fair trial. Trial courts possess an “‘“inherent power to control litigation
before them[, and to] exercise reasonable control over all proceedings connected
with pending litigation.”’” (Elkins, supra, 41 Cal.4th at p. 1351; Suff, supra, 58
Cal.4th at p. 1038.) Without question, this power includes the “inherent power to
exclude evidence to ensure a fair and orderly trial” by excluding evidence in order
“to prevent the taking of an unfair advantage and to preserve the integrity of the
judicial system.” (Peat, supra, 200 Cal.App.3d at p. 289; Stephen Slesinger, Inc. v.
Walt Disney Co. (2007) 155 Cal. App. 4th 736, 763 [trial court has inherent power
to control litigation abuse; that power is supplemented, not supplanted by court’s
power to impose discovery sanctions].)


5. The Trial Court Did Not Err in Denying the Motion for a New Trial
       Based on the same arguments made above, Marquez maintains the trial court
abused its discretion in denying his motion for a new trial. (Code Civ. Proc.,
§ 657, subds. (1), (7).) For the reasons discussed above, we disagree.




                                          23
                                     DISPOSITION
             The judgment is affirmed. Respondent PAC Operating Limited
Partnership is awarded its costs on appeal.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                              WILLHITE, Acting P. J.




             We concur:




             MANELLA, J.




             COLLINS, J.




                                         24